                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       DOCKET NO. 3:19-cv-00331-FDW-DCK
 GLOBAL MERCHANDISING SERVICES, )
 LTD.,                          )
                                )
       Plaintiff,               )
                                )
 vs.                            )                                   ORDER
                                )
 VARIOUS JOHN DOES, JANE DOES, )
 AND ABC COMPANIES,             )
                                )
       Defendant.               )
                                )

      THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss (Doc. No. 12).

Plaintiff, having moved to dismiss the above-captioned action, IT IS HEREBY ORDERED:

      1. The above-captioned action is DISMISSED WITHOUT PREJUDICE;

      2. The Clerk of Court is respectfully DIRECTED to return the $5,000.00 cash bond to

          Plaintiff Global Merchandising Services, LLC, c/o Plaintiff’s counsel, Kenneth A.

          Feinswog, 400 Corporate Pointe, Suite 300, Culver City, California 90230; and

      3. Plaintiff is authorized to dispose of any merchandise seized in the above-captioned

          action.

      IT IS SO ORDERED.

                                      Signed: May 21, 2020




                                              1



     Case 3:19-cv-00331-FDW-DCK Document 13 Filed 05/21/20 Page 1 of 1
